Citation Nr: 1532093	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  08-30 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1980 to April 1983. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case in December 2011 and again in May 2014. The Board finds that the May 2014 remand orders have not been complied with and therefore, the case must again be remanded. The Board is obligated by law to ensure that the AOJ complies with its directives. Compliance by the AOJ is neither optional nor discretionary. Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268 (1998).

In December 2011, the Board remanded the Veteran's claim in order to obtain a VA examination and opinion on the nature and etiology of all psychiatric disorders. The Board noted that a September 2008 VA examination report failed to provide an opinion on the Veteran's diagnosis of adjustment disorder with depressed mood, failed to properly support the opinion that the Veteran's "depressive feelings" and suicide attempts were not related to military service, and failed to address the Veteran's statements of experiencing psychiatric "problems" since service.

The Board noted again in the May 2014 remand that the January 2012 VA examiner failed to offer an opinion with adequate supporting rationale on the etiology of the Veteran's post-service diagnoses of adjustment disorder, with depressed mood, psychotic disorder "not otherwise specified," major depressive disorder, and psychosis "not otherwise specified" in accordance with the Board's remand directives. Additionally, the January 2012 VA examiner failed to specifically comment on the Veteran's in-service hospitalization for an adjustment disorder with depressed mood, major depression, and suicidal ideations, the buddy statement by G.W., and the Veteran's report of continued psychiatric symptoms since discharge from service. Rather, the VA examiner concluded that the Veteran's mental health disorder was related to substance abuse and did not offer a supporting rationale that took into account the evidence of record the VA examiner was directed to address. Therefore, the June 2012 VA opinion is inadequate for adjudication purposes. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Most recently, in the Veteran's June 2014 the VA examiner opined:

Veteran has been treated for depression and substance abuse sporadically through VA clinic since 2009. Service records indicate that he was hospitalized for 3 days in 1983 due to problems coping with stress, at the time he was diagnosed with Adjustment Disorder and substance abuse. Records also reflect problems with alcohol abuse in 1981. Records suggest that he was stressed and wanted out of the military. It is presumed that this situational stress (as indicated by the diagnosis) was resolved with his discharge, given that he did not pursue mental health treatment for 26 years.
In reference to his buddy's lay statement and his mental health  treatment through the VA, it should be noted that the veteran has extensive substance abuse noted throughout the years (including this diagnosis during his military career) and any changes in his behavior are likely related to this substance abuse. Records suggest that this substance abuse continues, though the veteran was not forthcoming with this information in today's evaluation. He did not endorse symptoms of depression, but rather described himself as anxious. Given the totality of the chart (VBMS, CPRS, service
records) and information from today's evaluation, it is believed to be less likely than not that any current symptoms of emotional distress are related to his mental health problems while he was in the military. (Emphasis added).

The VA examination was, in part, inadequate as the rationale is significantly based on a disallowed premise that '[i]t is presumed that this situational stress (as indicated by the diagnosis) was resolved with his discharge, given that he did not pursue mental health treatment for 26 years." (Emphasis added). As the United States Court of Appeals for Veterans Claims (Court) has emphasized, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 496 (1997). 

As the VA examination was not in compliance with the directives of the May 2014 Board remand. See Stegall v. West, 11 Vet. App. 268 (1998). Accordingly, the psychiatric disorder claim must again be remanded so that the AOJ can arrange for an adequate VA examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA examination by an examiner, DIFFERENT FROM THE EXAMINER WHO CONDUCTED THE JUNE 2014 VA EXAMINTION, who has the appropriate expertise to determine whether any currently or previously diagnosed psychiatric disorders are related to his military service. All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies must be accomplished. 

The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. The examiner must specify the dates encompassed by the electronic records that were reviewed. Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's and other lay statements, the examiner must state whether any currently or previously diagnosed psychiatric disorder, to include adjustment disorder, with depressed mood, psychotic disorder not otherwise specified, major depressive disorder, and psychosis not otherwise specified, is related to the Veteran's active duty service. 

The examiner is directed to specifically comment on the Veteran's:

(A) In-service hospitalization for an adjustment disorder with depressed mood, major depression, and suicidal ideation; 

(B) In-service report on September 2, 1980, that the Veteran had difficulty with nocturnal enuresis, which at the time the clinician thought was related to stress, with report in consultations about nocturnal enuresis in October 1, 1980; August 5, 1980; a note in May 5 1981 that the bed wetting starting again; a note in November 1980 of bed enuresis. A June 24, 1980 follow-up visit for enuresis; a note in July 1980 that the Veteran was having troubling with this issue for the last 10 weeks and a note in May 5 1981 that the bed wetting started again.

(C) Statement from the Veteran's brother; and,

(D) Statements regarding continued psychiatric symptoms since discharge from service.

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner(s) is undertaken so that a definite opinion can be obtained.  

2. The AOJ must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim. The consequences for failure to report for any VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 , 3.655. In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file if any notice is returned as undeliverable.
 
3. After the development requested has been completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures.
 
4. After completing the above action, and any other development deemed necessary, the claim must be readjudicated. If any claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the claim must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




